Citation Nr: 1548778	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus and herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus and herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.
6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.

7.  Entitlement to service connection for first degree atrioventricular block (claimed as ischemic heart disease), to include as secondary to diabetes mellitus and herbicide exposure.

8.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2004, December 2009, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for hypertension, entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus, with bilateral cataracts and diabetic retinopathy, and entitlement to a total disability rating based on individual unemployability have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, and first degree atrioventricular block are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for peripheral neuropathy of the right and left lower extremities.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, and raises a reasonable possibility of substantiating these claims.

3.  In September 2015, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for diverticulitis was requested.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for peripheral neuropathy of the right and left lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

3.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative), for entitlement to service connection for diverticulitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claims, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims for peripheral neuropathy of the right and left lower extremities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the August 2004 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claims.  At the time of the August 2004 denial, the Veteran had not testified at a Board hearing.  In a September 2015 videoconference hearing, the Veteran testified that he first started having problems with peripheral neuropathy of the lower extremities "six or seven years ago," after he was service-connected for diabetes mellitus.  The Veteran also testified that despite being treated by the VA, he still did not know what his diagnosis was.  He reported that after sitting too long, his arms and legs felt like they went to sleep, but would have a tingling sensation running down the back of his legs.  This evidence was not before the RO in August 2004 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the August 2004 decision and the claims must be reopened.

III.  Withdrawal of the Claim for Diverticulitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  In the present case, the Appellant has withdrawn his appeal for entitlement to service connection for diverticulitis and, hence, concerning this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.
ORDER

New and material evidence having been received, the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremity are reopened, and to that extent only, the appeal is granted.

The appeal for entitlement to service connection for diverticulitis is dismissed.


REMAND

The Board notes that during the Veteran's September 2015 videoconference hearing, the Veteran testified that he received treatment at the Memphis VA Medical Center (VAMC).

The Board further notes that concerning the Veteran's claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as well as for first degree atrioventricular bock, to include as secondary to service-connected diabetes mellitus and herbicide exposure, the Veteran was never given VA compensation and pension (C&P) examinations.  In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. 
§ 3.159(c)(4)(i) (2015).  

As the Veteran is already service connected for diabetes mellitus and was exposed to herbicides in the Republic of Vietnam, has provided competent and credible evidence of current conditions, and there is an indication that his current conditions may be associated with diabetes mellitus or herbicide exposure, VA examinations are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his peripheral neuropathy of the upper and lower extremities as well as for his first degree atrioventricular block.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. The Veteran must then be afforded a VA examination for his claimed peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies should be performed, including nerve conduction studies, and clinical findings should be reported in detail.  The claims file must be made available to the examiner for review.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  

The examiner is asked to address the following questions:
a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy was incurred in or related to active duty service.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy was caused or chronically aggravated by his service-connected diabetes mellitus.  

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is related to his conceded exposure to herbicide agents while in the Republic of Vietnam.

3. Schedule the Veteran for an examination to determine if he is diagnosed with a heart condition, to include first degree atrioventricular block.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed heart condition was incurred in or related to active duty service.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed heart condition was caused or chronically aggravated by his service-connected diabetes mellitus.  

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed heart condition is related to his conceded exposure to herbicide agents while in the Republic of Vietnam.  

4. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

6. A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

7. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


